ILND 450 (Rev.Case:   1:16-cv-07915
              10/13) Judgment in a Civil ActionDocument   #: 301 Filed: 08/23/19 Page 1 of 1 PageID #:5817

                                    IN THE UNITED STATES DISTRICT COURT
                                                  FOR THE
                                       NORTHERN DISTRICT OF ILLINOIS

 JASON GONZALES,

 Plaintiff(s),
                                                                   Case No. 16 C 7915
 v.                                                                Judge Matthew F. Kennelly

 MICHAEL J. MADIGAN, FRIENDS OF )
 MICHAEL J. MADIGAN, 13TH WARD )
 DEMOCRATIC ORGANIZATION, SHAW )
 DECREMER, SILVANA TABARES, )
 RAY HANANIA, JOE BARBOSA, and )
 GRACIELA RODRIGUEZ,

 Defendant(s).
                                              JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                 in favor of plaintiff(s)
                 and against defendant(s)
                 in the amount of $       ,

                          which         includes       pre–judgment interest.
                                        does not include pre–judgment interest.

         Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

         Plaintiff(s) shall recover costs from defendant(s).


                 in favor of defendant(s)
                 and against plaintiff(s)

         Defendant(s) shall recover costs from plaintiff(s).


                 other: Judgment entered in favor of defendant and against plaintiff.

This action was (check one):

      tried by a jury with Judge     presiding, and the jury has rendered a verdict.
      tried by Judge     without a jury and the above decision was reached.
      decided by Judge Matthew F. Kennelly on a motion.

Date: 8/23/2019                                                Thomas G. Bruton, Clerk of Court

                                                               Pamela J. Geringer, Deputy Clerk
